DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first positioning mechanism unit” in claim 1
“second positioning mechanism unit” in claim 1
“frame part” in claim 1
“first holding part” in claim 1
“second holding part” in claim 1
“first right-left direction positioning mechanism unit” in claims 4 and 6 – 8
“second right-left direction positioning mechanism unit” in claims 4 and 6 - 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of this Office Action, Examiner will interpret the ‘first positioning mechanism unit’ so as to comprise a ‘first right-left rail,’ a ‘first up-down rail,’ a ‘first front-rear rail,’ a ‘first right-left drive unit,’ a ‘first up-down drive unit,’ and a ‘front-rear drive unit’ (figure 2, elements 32, 34, 36; paragraph 29), wherein the ‘first right-left drive unit’ causes the ‘first right-left rail’ to slidably move in a right-left direction (paragraph 29), the ‘first up-down drive unit’ causes the ‘first up-down rail’ to slidably move in an up-down direction (paragraph 29), and the ‘front-rear drive unit’ causes the ‘first front-rear rail’ to slidably move in a front-rear direction (paragraph 29). Furthermore, each of the drive units comprise a motor and transmission or belt 
For the purposes of this Office Action, Examiner will interpret the ‘second positioning mechanism unit’ so as to comprise a ‘second right-left rail,’ a ‘second up-down rail,’ a ‘second front-rear rail,’ a ‘second right-left drive unit,’ a ‘second up-down drive unit,’ and a ‘second rear drive unit’ (figure 2, elements 40, 42, 44, and 46; paragraph 36), wherein the ‘second right-left drive unit’ causes the ‘second right-left rail’ to slidably move in a right-left direction (paragraph 36), the ‘second up-down drive unit’ causes the ‘second up-down rail’ to slidably move in an up-down direction (paragraph 36), and the ‘second front-rear drive unit’ causes the ‘second front-rear rail’ to slidably move in a front-rear direction (paragraph 36). Furthermore, each of the drive units comprise a motor and transmission or belt mechanism that transmits a drive force from the respective drive unit to the respective rail (paragraph 36). Finally, the ‘second right-left rail’ comprises a rail that extends in the right-left direction (figure 2, element 42; paragraph 37), the ‘second up-down rail’ is a rail that extends in the up-down direction (figure 2, element 44; paragraph 38), and the ‘second front-rear rail’ is a rail that extends in the front-rear direction (figure 2, element 46; paragraph 39).
For the purposes of this Office Action, Examiner will interpret the ‘first right-left direction positioning mechanism unit’ so as to comprise a ‘first right-left 
For the purposes of this Office Action, Examiner will interpret the ‘second right-left direction positioning mechanism unit’ so as to comprise a ‘second right-left rail’ and a ‘second right-left drive unit’ (paragraphs 16 and 66; figure 2, element 42), wherein the ‘second right-left rail’ comprises a rail that extends in the right-left direction (figure 2, element 42; paragraph 37) and the ‘second right-left drive unit’ comprises a motor and transmission or belt mechanism that transmits a drive force from the drive unit to the respective rail (paragraph 36) and causes the ‘second right-left rail’ to slidably move in a right-left direction (paragraph 36).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation “a first positioning member that positions a first region of an opening in a body assembly” in the first paragraph after the preamble. Examiner notes that the preamble of the claim is directed towards an apparatus (‘a car body positioning jig device’), rather than a method of using the device. However, the limitation positively recites a step of using the ‘first positioning member’ to ‘position a first region of an opening in a body assembly.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of ‘positioning,’ such that the preamble of the claim is directed towards a method, or whether Applicant intends the limitation to recite functional language of the ‘first positioning member,’ such that the preamble is directed towards an apparatus. For the purposes of this Office Action, Examiner will interpret the limitation as “a first positioning member which is capable of positioning a first region of an opening in a body assembly.”
Claim 1 further recites the limitation “a second positioning member that positions a second region of the opening in the body assembly” in the second paragraph after the preamble. Again, Examiner notes that the preamble of the claim is directed towards an apparatus (‘a car body positioning jig device’), rather than a method of using the device. However, the limitation positively recites a step of using the ‘second positioning member’ to ‘position the second region of the opening in the body assembly.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of ‘positioning,’ such that the preamble of the claim is directed towards a method, or 
Claims 4 and 6 – 8 each recite the limitation “a first right-left direction positioning mechanism unit that adjusts a position of the first positioning member …” Again, Examiner notes that the preamble of the claim is directed towards an apparatus (‘a car body positioning jig device’), rather than a method of using the device. However, the limitation positively recites a step of using the ‘first right-left direction positioning mechanism unit’ to ‘adjust a position of the first positioning member.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of ‘adjusting a position,’ such that the preamble of the claim is directed towards a method, or whether Applicant intends the limitation to recite functional language of the ‘first right-left direction positioning mechanism unit,’ such that the preamble is directed towards an apparatus. For the purposes of this Office Action, Examiner will interpret the limitation as “a first right-left direction positioning mechanism unit that is capable of adjusting a position of the first positioning member …”
Claims 4 and 6 – 8 each further recite the limitation “a second right-left direction positioning mechanism unit that adjusts a position of the second positioning member …” Again, Examiner notes that the preamble of the claim is directed towards an apparatus (‘a car body positioning jig device’), rather than a method of using the device. However, the limitations positively recite a step of using the ‘second right-left direction positioning 
As explained above, the claim limitations “a frame part,” “a first holding part,” and “a second holding part” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the limitation of “a frame part,” while the Specification recites detail regarding the use and location of the ‘frame part’ (see paragraphs 25 – 30), the Specification does not describe or recite sufficient structure of the ‘frame part’ to allow one skilled in the art to link the structure of the ‘frame part’ to the intended function.
Regarding the limitations of “a first holding part” and “a second holding part,” while the Specification recites detail regarding the use and location of the ‘first holding part’ and the ‘second holding part’ (see paragraphs 45 – 47 and 50 – 52, respectively, as well as paragraphs 58 - 60), the Specification does not describe or recite sufficient structure of the ‘first holding part’ or the ‘second holding part’ to allow 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

For the above reasons, Examiner is unable to examine the limitations ‘frame part,’ ‘first holding part,’ and ‘second holding part’ on the merits of the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726